DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 6/30/2021, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered.

Claim Status
Claims 1-4, 6-23 stand rejected. Claim 5 is cancelled. Claims 1-4, 6-23 are pending.

Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive. Applicant argues on Pg 17 Pr 2 of the remarks that Fish does not disclose a filter as you pour system and actually does teach away from the claims. And further on Pg 18 Pr 1-2 that Fish is explicitly contrary to independent claim 1. The Examiner respectfully disagrees. 
Claim 1 recites Pg 6 Ln 3-7 discloses that the filter 34 is disposed between the inlet 38 and outlet 40. This indicates that the fluid must pass through the filter before it can become freshly filtered fluid to flow from the fluid outlet 40 through spout. 16. Additionally, the Examiner maintains the argument provided in the Final Rejection mailed on 3/16/2021, where Fish discloses both gravity-fed and pump-fed filter-as-you-pour systems, at Page 1, lines 26-28 (reproduced below). 
In some filtration systems, such as, for example, pitcher-type filtration systems, fluid is slowly drawn through the filter by gravity. In some filtration systems, fluid may be forced through the filter under pressure.  (See Fish et al. Page 1, lines 26-28, emphasis added)
Fish also discloses that a “pumping and filtering assembly is provided . . . so that the pump assembly may be actuated by a user” and, when actuated, this “causes the fluid to flow quickly through the filter, thus making filtered fluid available in a shorter period of time.”  (See Fish et al. Page 2, lines 8-15, emphasis added; and Page 3, lines 1-6). Thus, when the filter-as-you-pour system is tipped to pour, water flows out under gravitational force since gravity is always present on Earth.  
In other words, Fish et al. proposes that a user may actuate a pump assembly for “making the filtered fluid available in a shorter period of time,” relative to just using a gravity feed to filter the water in the filter-as-you-pour system – and this is not teaching away from a gravity fed filter-as-you-pour system, but instead enhances it, unlike Applicant is arguing. Thus, when the filter-as-you-pour system is tipped to pour, water flows out under gravitational force since gravity is always present on Earth. Additionally, Applicant’s claims utilizes the open-ended language of comprising, which does not exclude the usage of a pump. 

Applicant’s arguments, see Arguments/Remarks, filed 6/30/2021, with respect to 103 rejections with Cur as the primary reference have been fully considered and are persuasive.  The 103 rejections utilizing Cur as the primary reference has been withdrawn. 

Response to Amendment
Specification
Applicant’s original disclosure is objected to for failing to provide sufficient written description for independent claims 16 and 23. Further details are provided in the 112(a) rejection below.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
The term "filter-as-you-pour" is interpreted to mean filter-as-you-pour unfiltered water into the system or filter-as-you-pour filtered water out of the system. This is in keeping with the Original Disclosure at [0062], referring to Figure 4B.
Claim 1 recites:
Claim 1.  A gravity fed filter-as-you-pour system . . . comprising . . . the filter-as-you-pour system . . . .

“The filter-as-you-pour system” is without the necessary antecedent basis.  In the interest of compact prosecution, and in light of the Original Disclosure, the term “filter-as-you-pour system” will be interpreted to mean the previously recited “gravity fed filter-as-you-pour system.”  (See Original Disclosure [0004])
Claim 1 recites:
Claim 1.  A gravity fed filter-as-you-pour system . . . the annular cylindrically shaped activated carbon textile material . . . .

“The annular cylindrically shaped activated carbon textile material” is without the necessary antecedent basis.  In the interest of compact prosecution, and in light of the Original Disclosure, the term “annular cylindrically shaped activated carbon textile material” will be interpreted to mean the previously recited “annular cylindrically shaped carbon textile material.” (See Original Disclosure Figures 2, 3A-B, 5C, 6A, and 6C, activated carbon textile material 126, [0055] and [0057], lines 1-5)
Claim 21 recites “the elongated filter assembly” without the necessary antecedent basis.  In the interest of compact prosecution, and in light of the Original Disclosure, the term “elongated filter assembly” will be interpreted to mean the previously recited “gravity fed elongated filter assembly.”  (See Original Disclosure Figures 1, 3A-B, 4A-B, 5A-C, and 6A-C, filter assembly 124, 324, and 424, and [0006]-[0009])

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 line 19 recites “that the filtered water poured through the outlet is simultaneously filtered as it is poured from the internal storage volume of the container body by a gravity flow”. Applicant’s original disclosure fails to provide sufficient written description regarding the newly amended feature of the flow being a gravity flow.
Claim 21 line 13 contains a similar issue, as it recites “the elongated filter assembly having an exit flow rate of filtered water due to a gravity flow…”
Dependent claims not recited above require all of the elements of the independent claim, and therefore are rejected for the same reasons as the independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. (WO-0071468-A1, Nov. 30, 2000; hereinafter “Fish”), in view of Hull et al. (US-20110278216-A1, Nov. 17, 2011; hereinafter “Hull”), in further view of Kott et al. (US-5211846-A, May 18, 1993), and in further view of Parekh et al. (US-20120055862-A1, Mar. 8, 2012; hereinafter “Parekh”). 
Applicant’s claims are directed toward an apparatus. 
Regarding Claims 1-4, 6-11, 13, and 15; Fish discloses 
a gravity fed filter-as-you-pour system (Figure 4, Page 6, lines 3-7) configured to provide filtered water poured from an outlet of the gravity fed filter-as-you-pour system  (“The filter is disposed between the fluid inlet and the fluid outlet so that fluid entering the fluid passageway through the fluid inlet must pass through the filter prior to exiting the fluid passageway via the fluid outlet” (see Abstract), and Fish et al. discloses a pump to assist the filter-as-you-pour system when the filter-as-you-pour system can no longer meet the functional limitation “gravity fed” (see Fish et al. Page 1, lines 22-32, Figure 4, pump assembly 24, and Page 3, lines 1-6)), the gravity fed filter-as-you-pour system comprising:
a container body (container 12) defining an internal storage volume (unfiltered fluid reservoir 14) for holding unfiltered water (Page 1, lines 10-12), the container body does not include a separate reservoir for holding the unfiltered water separate from the internal storage volume of the container body (there is only one reservoir in the container body, as disclosed in Figure 4);
a lid that is releasably attachable over the container body (Figures 1 and 4; dispensing and filtering assembly 20);
the filter-as-you-pour system comprising an inlet  defining a fill path configured to allow the unfiltered water to be directly introduced into the internal storage volume of the container body without passing through a filter and a reservoir (inlet is opening 17, disclosed in Figure 1);
the filter-as-you-pour system comprising an outlet (spout 16, disclosed in Figure 4) through which the unfiltered water within the internal storage volume of the container body may be poured and simultaneously filtered (via filter 34) to provide filtered water out the outlet (the filtered water is poured out of the container body through the outlet to become “freshly filtered water,” as disclosed at Page 6, lines 3-7, and Figure 4);
a gravity fed elongated filter assembly attachable to at least one of the lid or the container body (gravity fed elongated filter assembly is filter 34 and second section 44.  i.e. attachable to the lid as disclosed in Figure 4 and at Page 6, line 35, to Page 7, line 7), the gravity fed elongated filter assembly being disposed relative to the container body so as to be in a gravity flow stream of the unfiltered water so that filtered water is poured out of the container body through the outlet thus the filtered water exiting through the outlet is simultaneously filtered as it is poured from the container body (Page 6, lines 3-7; freshly filtered fluid may flow from the fluid outlet 40 through the spout 16), the gravity fed elongated filter assembly including filter media (filter media of filter 34) that comprises an activated carbon textile material (see Page 6, lines 22-25, the filter media comprising an activated carbon textile material is a “combination” of a “nonwoven material” and “granular activated carbon”), as disclosed at Figure 4 and at Page 6, lines 22-25, where the filter media comprising an activated carbon textile material is a “combination” of a “nonwoven material” and “granular activated carbon.”).
Fish does not disclose 1) an activated carbon textile material that has a cylindrical surface to the flow stream of the unfiltered water radially entering the gravity fed elongated filter assembly and having an exit flow rate through the gravity fed elongated filter assembly and poured from the outlet of at least 0.3 GPM; 2) wherein the gravity fed elongated filter assembly has a cylindrical inner core frame wrapped with the activated carbon textile material and a cylindrical shell receiving the cylindrical inner core frame with the activated carbon textile material wrapped thereon; 3) the cylindrical inner core frame having a plurality of axial support members extending between a first end and a second end of the gravity fed elongated filter assembly and a plurality of circumferential support members connected to the plurality of axial support members to define a plurality of radial openings and an open axial channel in the cylindrical inner core frame; 4) the activated carbon textile material wrapped around and on the plurality of axial support members and the plurality of circumferential support members of the cylindrical inner core frame to form an annular cylindrically shaped carbon textile material having the open axial channel; 5) the cylindrical shell having a plurality of radial slots; 6) wherein the unfiltered water flows radially through the plurality of radial slots in the cylindrical shell, radially through the annular cylindrically shaped activated carbon textile material, and the filtered water flows radially through the plurality of radial openings, and axially along the open axial channel toward the outlet. 
However, Fish does disclose the filter media passing water axially through (Fish et al. Figure 4, gravity fed elongated filter assembly is filter 34 and second section 44; and see Page 6, lines 22-25, where filter 34 includes textile filter media as a “combination” of a “nonwoven material” and “granular activated carbon”). And while the embodiments shown in the Drawings are water pitchers, the embodiments also include water bottles (See Fish et al. Page 1, lines 10-12; and Page 2, lines 3-7).
Like Fish, Hull discloses a water bottle (see Hull et al. Abstract) with an elongated filter assembly including textile filter media with activated carbon (See Hull et al. Figures 32a-b, and [0117]-[0122], particularly [0118], where the textile filter media with activated carbon is disclosed). Hull further teaches a filter media that includes pleated, cellulose media layer impregnated with activated carbon and covered with a non-woven fabric layer (Hull Pr. 118; Figures 32a-b; that comprises an activated carbon textile material. the filter media including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290,”). The filter media includes a cylindrical surface (cylindrical surface of non-woven fabric layer 290) to the flow stream of the unfiltered water radially entering the gravity fed elongated filter assembly (Figures 32a-b, filter assembly 280, including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290” as disclosed at [0118]), via the openings in cage 160, as shown in an analogous filter assembly 156 in Figure 27 (see [0122]) (See Hull et al. Figures 32a-b), and wherein the unfiltered water flows radially through the plurality of radial slots in the cylindrical shell (Hull Figures 32a-b; radial slots of cage 160 of cylindrical shell of filter assembly 280. Filter assembly 156 in Figure 27; Pr. 122), radially through the annular cylindrically shaped activated carbon textile material (where the annular cylindrically shaped activated carbon textile material includes pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290” as disclosed at [0118] and in Hull et al. Figures 32a-b).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to construct Fish’s filter media that comprises an activated carbon textile material, as taught by Hull (the filter media, i.e. Hull et al. Figures 32a-b, filter media including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290,” as disclosed at [0118], the filter media in a cylindrical shell, the cylindrical shell with radial slots, as taught by Hull et al. in Figures 32a), such that Fish in view of Hull discloses the pleated filter media, covered with a non-woven fabric layer, comprises an activated carbon textile material that has a cylindrical surface to the flow stream of the unfiltered water radially entering the gravity fed elongated filter assembly; and the cylindrical shell having a plurality of radial slots; wherein the unfiltered water flows radially through the plurality of radial slots in the cylindrical shell, and radially through the annular cylindrically shaped activated carbon textile material; since:
1). Like Fish et al., Hull et al. discloses a water bottle (see Hull et al. Abstract) including textile filter media with activated carbon (see Hull et al. Figures 32A-B, and [0117]-[0122], particularly [0118] where the textile filter media with activated carbon is disclosed); and 2). Hull et al. states, at [0118]-[0119], that pleating will “greatly increase the surface area of the media,” which “can result in a faster flow rate” during use – and that the manufacturing “process is common,” and known in the art.  The “faster flow rate” would be of great interest to Fish et al., since one of Fish et al.’s stated objectives is to construct a filter-as-you-pour system that “can filter and dispense water quickly” (see Fish et al. Page 1, lines 10-12).
The combination of Fish and Hull still does not disclose 1) and having an exit flow rate through the gravity fed elongated filter assembly and poured from the outlet of at least 0.3 GPM; 2) wherein the gravity fed elongated filter assembly has a cylindrical inner core frame wrapped with the activated carbon textile material and a cylindrical shell receiving the cylindrical inner core frame with the activated carbon textile material wrapped thereon; 3) the cylindrical inner core frame having a plurality of axial support members extending between a first end and a second end of the gravity fed elongated filter assembly and a plurality of circumferential support members connected to the plurality of axial support members to define a plurality of radial openings and an open axial channel in the cylindrical inner core frame; 4) the activated carbon textile material wrapped around and on the plurality of axial support members and the plurality of circumferential support members of the cylindrical inner core frame to form an annular cylindrically shaped carbon textile material having the open axial channel; 5) the cylindrical shell having a plurality of radial slots; 6) and the filtered water flows radially through the plurality of radial openings, and axially along the open axial channel toward the outlet.
Like Fish in view of Hull, Kott discloses pleated filter media used in water treatment. (See Kott et al. 1:8-13, 1:40-62, Figures 1-4, and 2:33-65). Kott further teaches that pleated filter media by itself “does not provide sufficient longitudinal support. Thus, the filter cartridge may be damaged or deformed due to water suction when operating the filter.”  (See Kott et al. 1:41-62). The issue is addressed by wrapping the pleated filter media (pleated filter medium 6) around a cylindrical inner core frame (supporting core assembly 16) having a plurality of axial support members and a plurality of circumferential support members (see Kott et al. Figures 1-4).
Kott further discloses that such a cylindrical inner core frame provides many advantages, including that the cylindrical inner core frame “can provide longitudinal as well as lateral support to the filter cartridge element.” (See Kott et al. Figures 1-4, and 2:1-12) Moreover, the “supporting core (the disclosed cylindrical inner core frame) is removable from the filter cartridge element when the filter cartridge element needs to be replaced, and may be reused on a clean filter cartridge element” and this provides the further advantages of “cost savings to the consumer, as it is only necessary to replace the filter cartridge element, and the core assembly of the filter cartridge assembly is reusable,” and “having a reusable core . . . minimizes the effect on the environment by eliminating the need to discard the core as in conventional filter assemblies.” (See Kott et al. Figures 1-4, and 2:1-65).
In other words, Kott discloses an elongated filter assembly (filter cartridge assembly 1) has a cylindrical inner core frame (supporting core assembly 16) wrapped with the pleated filter media (Kott Figures 1-4; filter medium 6) and the cylindrical inner core frame having a plurality of axial support members extending between a first end and a second end of the . . . elongated filter assembly and a plurality of circumferential support members connected to the plurality of axial support members to define a plurality of radial openings and an open axial channel in the cylindrical inner core frame; wrapped around and on the plurality of axial support members and the plurality of circumferential support members of the cylindrical inner core frame to form an . . . open axial channel of the cylindrical inner core frame . . . . (See Kott et al. Figures 1-4, and 2:1-65; supporting core assembly 16).
When the disclosed pleated textile filter media with activated carbon, taught by Fish in view of Hull, is wrapped around a cylindrical inner core frame, as taught by Kott, then Fish (see Figure 4, gravity fed elongated filter assembly is filter 34 and second section 44; and see Page 6, lines 22-25, where filter media is filter 34, which includes textile filter media as a “combination” of a “nonwoven material” and “granular activated carbon”), in view of Hull, in view of Kott, discloses: 
wherein the gravity fed elongated filter assembly (see above and Fish et al. Figure 4) has a cylindrical inner core frame (cylindrical inner core frame, as taught by Kott et al. in Figures 1-4, particularly Figure 2, tubular core 16) wrapped with the activated carbon textile material (filter media is Fish et al. Figure 4, filter 34, modified with the pleating and the cylindrical surface, as taught by Hull et al., i.e. Figures 32a-b, filter media including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290,” as disclosed at [0118], the same filter media disclosed by Fish et al. above) and the gravity fed elongated filter assembly has a cylindrical shell  receiving the cylindrical inner core frame with the activated carbon textile material of the pleated filter media wrapped thereon (cylindrical shell is Fish et al. Figure 4, second section 44, modified with radial slots as taught by Hull et al. in Figure 32a, radial slots of cage 160); the cylindrical inner core frame having a plurality of axial support members extending between a first end and a second end of the gravity fed elongated filter assembly and a plurality of circumferential support members connected to the plurality of axial support members to define a plurality of radial openings and an open axial channel in the cylindrical inner core frame (See Kott above) for cylindrical inner core frame; the activated carbon textile material of the pleated filter media wrapped around and on the plurality of axial support members of the cylindrical inner core frame and the plurality of circumferential support members of the cylindrical inner core frame to form an annular cylindrically shaped carbon textile material of the pleated filter media, covered with a non-woven fabric layer, comprising an activated carbon textile material, having the open axial channel through the cylindrical inner core frame (See Kott above); wherein the unfiltered water flows radially through the plurality of radial slots in the cylindrical shell, and radially through the annular cylindrically shaped activated carbon textile material of the pleated filter media, covered with a non-woven fabric layer, comprising an activated carbon textile material, and the filtered water flows radially through the plurality of radial openings of the cylindrical inner core frame, and axially along the open axial channel of the cylindrical inner core frame, toward the outlet of the gravity fed filter-as-you-pour system (see Fish et al. Figure 4 with the modifications of Hull et al. and Kott et al. above).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to construct the disclosed elongated filter assembly with its filter media in the form of a pleated filter media covered with a non-woven fabric layer, as taught by Hull, and to wrap the disclosed pleated filter media around a cylindrical inner core frame, with a plurality of axial support members, a plurality of circumferential support members, and an open axial channel, as taught by Kott et al.; since
1). Like Fish et al., in view of Hull et al., Kott et al. discloses pleated filter media used in water treatment (Kott 1:8-13, 1:40-62, Figures 1-4, and 2:33-65) (see six paragraphs up for what Fish, in view of Hull, disclose); and
2). Kott states that pleated filter media by itself “does not provide sufficient longitudinal support. Thus, the filter cartridge may be damaged or deformed due to water suction when operating the filter.” (See Kott et al. 1:41-62) Kott addresses this issue by wrapping the pleated filter media around a cylindrical inner core frame (supporting core assembly 16) having a plurality of axial support members, a plurality of circumferential support members, and an open axial channel (see Kott et al. Figures 1-4, and 2:33-65);
3). Kott further states that such a pleated filter media/cylindrical inner core frame arrangement provides many advantages, including that the cylindrical inner core frame “can provide longitudinal as well as lateral support to the filter cartridge element.” (See Kott et al. Figures 1-4, and 2:1-12) Moreover, the “supporting core (the disclosed cylindrical inner core frame) is removable from the filter cartridge element when the filter cartridge element needs to be replaced, and may be reused on a clean filter cartridge element” and this provides the further advantages of “cost savings to the consumer, as it is only necessary to replace the filter cartridge element, and the core assembly of the filter cartridge assembly is reusable,” and “having a reusable core . . . minimizes the effect on the environment by eliminating the need to discard the core as in conventional filter assemblies.” (See Kott et al. Figures 1-4, and 2:1-65)
The combination of Fish, Hull, and Kott further does not disclose having an exit flow rate through the gravity fed elongated filter assembly and poured from the outlet of at least 0.3 GPM.
Parekh relates to the prior art by disclosing a portable apparatus for treating drinking water (Parekh abstract). The water pitcher filter assemblies, with such exit flow rates, are known in the art (See Parekh et al. [0026], lines 1-4; and [0009], particularly lines 30-35). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to construct the combination of Fish, Hull, and Kott with Parekh’s utilization of an exit flow rate of 0.3 GPM, as water pitcher filter assemblies, with such exit flow rates, are known in the art, and discovering an optimum value of a result effective variable involves only routine skill in the art – and exit flow rate is a result effective variable of interest to the combination, since the combination wants to “dispense water quickly.” (See Fish et al. Page 1, lines 10-12).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Include:
Claim 2 – The Combination discloses the gravity fed filter-as-you-pour system of Claim 1, wherein the elongated filter assembly has an exit flow rate of from about 0.3 GPM to about 2 GPM.
Claim 3 – The Combination discloses the gravity fed filter-as-you-pour system of Claim 1, wherein the elongated filter assembly has an exit flow rate of from about 0.3 GPM to about 1 GPM.
Claim 4 – The Combination discloses the gravity fed filter-as-you-pour system of Claim 1, wherein the elongated filter assembly has an exit flow rate of from about 0.5 GPM to about 0.8 GPM.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the disclosed elongated filter assembly:
Claim 2 –wherein the elongated filter assembly has an exit flow rate of from about 0.3 GPM to about 2 GPM.

Claim 3 – wherein the elongated filter assembly has an exit flow rate of from about 0.3 GPM to about 1 GPM.

Claim 4 – wherein the elongated filter assembly has an exit flow rate of from about 0.5 GPM to about 0.8 GPM.

since Parekh et al. discloses that water pitcher filter assemblies, with such exit flow rates, are known in the art. (See Parekh et al. [0026], lines 1-4; and [0009], particularly lines 30-35) Moreover, discovering an optimum value of a result effective variable involves only routine skill in the art – and exit flow rate is a result effective variable of interest to the Combination, since the Combination wants to “dispense water quickly.” (See Fish et al. Page 1, lines 10-12)
Claim 6 – The Combination discloses the gravity fed filter-as-you-pour system of Claim 1, wherein the elongated filter assembly is elongate and generally vertically oriented relative to the lid when the lid is horizontal, the elongated filter assembly having a length to width ratio of at least 1:1.
Claim 7 – The Combination discloses the gravity fed filter-as-you-pour system of Claim 1, wherein the elongated filter assembly is generally cylindrical, and includes a length to diameter ratio of at least 2:1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the Combination's elongated filter assembly:
Claim 6 – wherein the elongated filter assembly is elongate and generally vertically oriented relative to the lid when the lid is horizontal, the elongated filter assembly having a length to width ratio of at least 1:1.

Claim 7 – wherein the elongated filter assembly is generally cylindrical, and includes a length to diameter ratio of at least 2:1.

since the Combination already discloses this (see Fish et al., Figure 4, elongated filter assembly is filter
34 and second section 44), and since discovering an optimum value of a result effective variable (filter area for the filter-as-you-pour system, related to both the length and the width of the vertically oriented elongate filter assembly) involves only routine skill in the art.
Claim 8 – The Combination discloses the gravity fed filter-as-you-pour system of Claim 6, wherein the elongated filter assembly includes a transverse cross-section that is generally 4-sided, wherein one of the sides of the 4-sided cross-section is crescent shaped.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the elongated filter assembly (see Fish et al., elongated filter assembly is filter 34 and second section 44 in Figure 4, modified by Hull et al., modified by Kott et al.):
wherein the elongated filter assembly includes a transverse cross-section that is generally 4-sided, wherein one of the sides of the 4-sided cross-section is crescent shaped,

as taught by Fish et al. in the Figure 3 embodiment, since Fish et al. states at Page 3, lines 22-26, that the two embodiments are “similar” embodiments.
Claim 9 – The Combination discloses the gravity filter-as-you-pour system of Claim 6, wherein the elongated filter assembly (see Fish et al. Figure 4, elongated filter assembly is filter 34 and second section 44; filter 34 modified by Hull et al. to be an annular cylindrically shaped pleated filter; second section 44 modified by Hull et al. to include radial slots; the annular cylindrically shaped pleated filter modified by Kott et al. to be wrapped around a cylindrical inner core frame) is releasably attachable (via threaded portions 46 and 48, see Fish et al. Figure 4, and Page 6, line 35, to Page 7, line 7) to the lid (dispensing and filtering assembly 20, see Fish et al. Figure 4) at a location that is aligned with and below the outlet (spout 16, see Fish et al. Figure 4) such that a longitudinal axis of the elongated filter assembly is aligned with the outlet (at the passage through threaded portions 46 and 48, as disclosed in Fish et al. Figure 4), such that any water poured through the outlet passes through the elongated filter assembly so that water poured through the outlet is simultaneously filtered (“freshly filtered,” Page 6, lines 3-7) as it is poured from the container body (container 12; as disclosed in Fish et al. Figure 4, and at Page 6, lines 3-7).
Claim 10 – The Combination discloses the gravity fed filter-as-you-pour system of Claim 1, wherein the elongated filter assembly (see Fish et al. Figure 4, elongated filter assembly is filter 34 and second section 44; filter 34 modified by Hull et al. to be an annular cylindrically shaped pleated filter; second section 44 modified by Hull et al. to include radial slots; the annular cylindrically shaped pleated filter modified by Kott et al. to be wrapped around a cylindrical inner core frame) is releasably attachable to the container body (container 12, as disclosed in Fish et al. Figures 1 and 4).
Claim 11 – The Combination discloses the gravity fed filter-as-you-pour system of Claim 1, wherein the filter-as-you-pour system (Fish et al. Figure 4, Page 6, lines 3-7) has a flow path configured to filter water only as water is poured out of the container body (container 12) and not as water enters the internal storage volume (unfiltered fluid reservoir 14) at the container, while the filter-as-you-pour system, including the container body, the lid (dispensing and filtering assembly 20), and the elongated filter assembly (see Fish et al. Figure 4, elongated filter assembly is filter 34 and second section 44; filter 34 modified by Hull et al. to be an annular cylindrically shaped pleated filter; second section 44 modified by Hull et al. to include radial slots; the annular cylindrically shaped pleated filter modified by Kott et al. to be wrapped around a cylindrical inner core frame) are assembled (since there is no prefilter shown in Fish et al. Figure 4 where the container body, lid, and elongated filter assembly is assembled).
Claim 13 – The Combination discloses the gravity fed filter-as-you-pour system of Claim 1, wherein the outlet (spout 16, disclosed in Figure 4) is disposed in and through the lid (dispensing and filtering assembly 20), as disclosed in Fish et al. Figure 4 and Page 6, lines 3-7).
Claim 15 – The Combination discloses the gravity fed filter-as-you-pour system of Claim 1, wherein the elongated filter assembly (see Fish et al. Figure 4, elongated filter assembly is filter 34 and second section 44; filter 34 modified by Hull et al. to be an annular cylindrically shaped pleated filter; second section 44 modified by Hull et al. to include radial slots; the annular cylindrically shaped pleated filter modified by Kott et al. to be wrapped around a cylindrical inner core frame) is a gravity flow filter, since gravity is always present on Earth, and when the filter-as-you-pour system is tipped to pour, water flows out under gravitational force, and the (cylindrical) inner core frame (taught by Kott et al., as shown in Figures 1-4, particularly Figure 3, the cylindrical inner core frame supporting the disclosed pleated textile filter media, see Kott et al. 2:33-65) is operable to support the wrapped carbon textile material (see Fish et al. Page 6, lines 22-25, the filter media comprising an activated carbon textile material is a “combination” of a “nonwoven material” and “granular activated carbon”) of the filter media (see Fish et al. Figure 4, filter 34 filter media) that is pleated (as taught by Hull et al. in Figure 32A).

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. (WO-0071468-A1, Nov. 30, 2000; hereinafter “Fish”), in view of Hull et al. (US-20110278216-A1, Nov. 17, 2011; hereinafter “Hull”), in further iew of Kott et al. (US-5211846-A, May 18, 1993), and in further view of Parekh et al. (US-20120055862-A1, Mar. 8, 2012; hereinafter “Parekh”).
Applicant’s claims are directed towards an apparatus.
Regarding Claims 21 and 23; Fish discloses a gravity fed filter-as-you-pour system (Figure 4, Page 6, lines 3-7) configured to provide filtered water poured from an outlet of the gravity fed filter-as-you-pour system (“The filter is disposed between the fluid inlet and the fluid outlet so that fluid entering the fluid passageway through the fluid inlet must pass through the filter prior to exiting the fluid passageway via the fluid outlet” (see Abstract), and Fish et al. discloses a pump to assist the filter-as-you-pour system when the filter-as-you-pour system can no longer meet the functional limitation “gravity fed” (see Fish et al. Page 1, lines 22-32, Figure 4, pump assembly 24, and Page 3, lines 1-6)), the gravity fed filter-as-you-pour system comprising:
a container body (container 12) defining an internal storage volume (unfiltered fluid reservoir 14) without a separate reservoir (there is only one reservoir in the container body, as disclosed in Figure 4);
an unobstructed inlet  having a flow path directly into the internal storage volume of the container body and not through the separate reservoir (inlet is opening 17, disclosed in Figure 1);
a gravity fed elongated filter assembly positioned within the internal storage volume of the container body (gravity fed elongated filter assembly is filter 34 and second section 44.  i.e. attachable to the lid as disclosed in Figure 4 and at Page 6, line 35, to Page 7, line 7),
the gravity fed elongated filter assembly having . . .  an active carbon textile material (see Page 6, lines 22-25, the filter media comprising an activated carbon textile material is a “combination” of a “nonwoven material” and “granular activated carbon”), as disclosed at Figure 4 and at Page 6, lines 22-25, where the filter media comprising an activated carbon textile material is a “combination” of a “nonwoven material” and “granular activated carbon.”)
an outlet (spout 16, see Figure 4) spaced apart and separate from the unobstructed inlet (unobstructed inlet is opening 17, disclosed in Figure 1) such that unfiltered water flows separately into the unobstructed inlet and filtered water flows separately out of the outlet (as disclosed at Figure 1 for water flowing into the unobstructed inlet when the water pitcher is filled, and as disclosed at Figure 4 and Page 6, lines 3-7, where “the fluid outlet 40 is positioned adjacent to the spout 16 so that freshly filtered fluid may flow from the fluid outlet 40 through the spout 16”, the gravity fed elongated filter assembly (elongated filter assembly is filter 34 and second section 44) coupled to the outlet (spout 16), as disclosed in Figure 4 and Page 6, lines 3-7;
wherein, any unfiltered water passing through the unobstructed inlet (unobstructed inlet is opening 17, disclosed in Figure 1) fills the internal storage volume (unfiltered fluid reservoir 14) of the container body (container 12) without passing through the gravity fed elongated filter assembly (elongated filter assembly is filter 34 and second section 44), as shown in Figure 1 where there is no elongated filter assembly), while the gravity fed filter-as-you-pour system, including the container body (container 12) and elongated filter assembly (elongated filter assembly in filter 34 and second section 44) are assembled;
wherein any filtered water passing through the outlet (spout 16) (axially) and through the gravity fed elongated filter assembly (elongated filter assembly is filter 34 and second section 44) to be simultaneously filtered as unfiltered water is poured (to be “freshly filtered” as the water flows “through the spout 16,” see Figure 4 and Page 6, lines 3-7) from the internal storage volume (unfiltered fluid reservoir 14) of the container body (container 12), while the gravity fed filter-as-you-pour system (Figure 4, Page 6, lines 3-7, see Rejection for Claim 21 preamble for “gravity fed”), including the container body and gravity fed elongated filter assembly are assembled (as disclosed in Figure 4 and at Page 6, lines 3-7).
Fish does not disclose 1) a gravity fed elongated filter assembly positioned within the internal storage volume of the container body, the gravity fed elongated filter assembly having a cylindrical inner core frame having an outer surface wrapped with an active carbon textile material forming an outer cylindrical surface of the active carbon textile material to pass water radially through the outer cylindrical surface of the active carbon textile material, the elongated filter assembly having an exit flow rate of filtered water due to a gravity flow of at least 0.3GPM; 2) the cylindrical inner core frame having a plurality of axial support members extending between a first end and a second end of the elongated filter assembly and a plurality of circumferential support members connected to the plurality of axial support members to define a plurality of radial openings and an open axial channel in the cylindrical inner core frame; 3) the active carbon textile material wrapped around and on an outer surface formed by the plurality of axial support members and the plurality of circumferential support members of the cylindrical inner core frame; 4) wherein the unfiltered water enters radially through the outer cylindrical surface of the active carbon textile material, and the filtered water flows radially through the plurality of radial openings, and axially along the open axial channel toward the outlet; 5) wherein the outer cylindrical surface of the active carbon textile material presents a curved surface and not a planar surface to a flow of the unfiltered water.
However, Fish does disclose the filter media passing water axially through (Fish et al. Figure 4, gravity fed elongated filter assembly is filter 34 and second section 44; and see Page 6, lines 22-25, where filter 34 includes textile filter media as a “combination” of a “nonwoven material” and “granular activated carbon”). And while the embodiments shown in the Drawings are water pitchers, the embodiments also include water bottles (See Fish et al. Page 1, lines 10-12; and Page 2, lines 3-7).
Like Fish, Hull discloses a water bottle (see Hull et al. Abstract) with an elongated filter assembly including textile filter media with activated carbon (See Hull et al. Figures 32a-b, and [0117]-[0122], particularly [0118], where the textile filter media with activated carbon is disclosed). Hull further teaches a filter media that includes pleated, cellulose media layer impregnated with activated carbon and covered with a non-woven fabric layer (Hull Pr. 118; Figures 32a-b; that comprises an activated carbon textile material. the filter media including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290,”). Forming an outer cylindrical surface of the active carbon textile material to pass water radially through the outer cylindrical surface of the active carbon textile material (of the filter media of the elongated filter assembly (Figures 32a-b, filter assembly 280, including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290” as disclosed at [0118]), via the openings in cage 160, as shown in an analogous filter assembly 156 in Figure 27 (see [0122]) (See Hull et al. Figures 32a-b), wherein the unfiltered water enters radially through the outer cylindrical surface of the active carbon textile material (cylindrical surface of non-woven fabric layer 290), and the filtered water flows radially through the plurality of radial openings (Hull Figures 32a-b; radial slots of cage 160 of cylindrical shell of filter assembly 280. Filter assembly 156 in Figure 27; Pr. 122), wherein the outer cylindrical surface of the active carbon textile material presents a curved surface and not a planar surface to a flow of the unfiltered water (of the filter media of the elongated filter assembly (Figures 32a-b, filter assembly 280, including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290” as disclosed at [0118]), via the openings in cage 160, as shown in an analogous filter assembly 156 in Figure 27 (see [0122]) (See Hull et al. Figures 32a-b).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to construct Fish’s filter media that comprises an activated carbon textile material, as taught by Hull (the filter media, i.e. Hull et al. Figures 32a-b, filter media including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290,” as disclosed at [0118], the filter media in a cylindrical shell, the cylindrical shell with radial slots, as taught by Hull et al. in Figures 32a), such that Fish in view of Hull discloses the pleated filter media, covered with a non-woven fabric layer, comprises an activated carbon textile material that has a cylindrical surface to the flow stream of the unfiltered water radially entering the gravity fed elongated filter assembly; and the cylindrical shell having a plurality of radial slots; wherein the unfiltered water flows radially through the plurality of radial slots in the cylindrical shell, and radially through the annular cylindrically shaped activated carbon textile material; since:
1). Like Fish et al., Hull et al. discloses a water bottle (see Hull et al. Abstract) including textile filter media with activated carbon (see Hull et al. Figures 32A-B, and [0117]-[0122], particularly [0118] where the textile filter media with activated carbon is disclosed); and 2). Hull et al. states, at [0118]-[0119], that pleating will “greatly increase the surface area of the media,” which “can result in a faster flow rate” during use – and that the manufacturing “process is common,” and known in the art.  The “faster flow rate” would be of great interest to Fish et al., since one of Fish et al.’s stated objectives is to construct a filter-as-you-pour system that “can filter and dispense water quickly” (see Fish et al. Page 1, lines 10-12).
The combination of Fish and Hull still does not disclose 1) a gravity fed elongated filter assembly positioned within the internal storage volume of the container body, the gravity fed elongated filter assembly having a cylindrical inner core frame having an outer surface wrapped with an active carbon textile material, the elongated filter assembly having an exit flow rate of filtered water due to a gravity flow of at least 0.3GPM; 2) the cylindrical inner core frame having a plurality of axial support members extending between a first end and a second end of the elongated filter assembly and a plurality of circumferential support members connected to the plurality of axial support members to define a plurality of radial openings and an open axial channel in the cylindrical inner core frame; 3) the active carbon textile material wrapped around and on an outer surface formed by the plurality of axial support members and the plurality of circumferential support members of the cylindrical inner core frame.
Like Fish in view of Hull, Kott discloses pleated filter media used in water treatment. (See Kott et al. 1:8-13, 1:40-62, Figures 1-4, and 2:33-65). Kott further teaches that pleated filter media by itself “does not provide sufficient longitudinal support. Thus, the filter cartridge may be damaged or deformed due to water suction when operating the filter.”  (See Kott et al. 1:41-62). The issue is addressed by wrapping the pleated filter media (pleated filter medium 6) around a cylindrical inner core frame (supporting core assembly 16) having a plurality of axial support members and a plurality of circumferential support members (see Kott et al. Figures 1-4).
Kott further discloses that such a cylindrical inner core frame provides many advantages, including that the cylindrical inner core frame “can provide longitudinal as well as lateral support to the filter cartridge element.” (See Kott et al. Figures 1-4, and 2:1-12) Moreover, the “supporting core (the disclosed cylindrical inner core frame) is removable from the filter cartridge element when the filter cartridge element needs to be replaced, and may be reused on a clean filter cartridge element” and this provides the further advantages of “cost savings to the consumer, as it is only necessary to replace the filter cartridge element, and the core assembly of the filter cartridge assembly is reusable,” and “having a reusable core . . . minimizes the effect on the environment by eliminating the need to discard the core as in conventional filter assemblies.” (See Kott et al. Figures 1-4, and 2:1-65).
In other words, Kott discloses 1) a gravity fed elongated filter assembly positioned within the internal storage volume of the container body (filter cartridge assembly 1), the gravity fed elongated filter assembly having a cylindrical inner core frame (supporting core assembly 16) having an outer surface wrapped with an active carbon textile material (Kott Figures 1-4; filter medium 6), 2) the cylindrical inner core frame having a plurality of axial support members extending between a first end and a second end of the elongated filter assembly and a plurality of circumferential support members connected to the plurality of axial support members to define a plurality of radial openings and an open axial channel in the cylindrical inner core frame (See Kott et al. Figures 1-4, and 2:1-65; supporting core assembly 16); 3) the active carbon textile material wrapped around and on an outer surface formed by the plurality of axial support members and the plurality of circumferential support members of the cylindrical inner core frame (See Kott et al. Figures 1-4, and 2:1-65; supporting core assembly 16. Filtering medium 6 is wrapped on the outer surface of the supporting core assembly 16), and the filtered water flows axially along the open axial channel toward the outlet (see Fish et al. Figure 4 with the modifications of Hull et al. and Kott et al. above).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to construct the disclosed elongated filter assembly with its filter media in the form of a pleated filter media covered with a non-woven fabric layer, as taught by Hull, and to wrap the disclosed pleated filter media around a cylindrical inner core frame, with a plurality of axial support members, a plurality of circumferential support members, and an open axial channel, as taught by Kott et al.; since
1). Like Fish et al., in view of Hull et al., Kott et al. discloses pleated filter media used in water treatment (Kott 1:8-13, 1:40-62, Figures 1-4, and 2:33-65) (see six paragraphs up for what Fish, in view of Hull, disclose); and
2). Kott states that pleated filter media by itself “does not provide sufficient longitudinal support. Thus, the filter cartridge may be damaged or deformed due to water suction when operating the filter.” (See Kott et al. 1:41-62) Kott addresses this issue by wrapping the pleated filter media around a cylindrical inner core frame (supporting core assembly 16) having a plurality of axial support members, a plurality of circumferential support members, and an open axial channel (see Kott et al. Figures 1-4, and 2:33-65);
3). Kott further states that such a pleated filter media/cylindrical inner core frame arrangement provides many advantages, including that the cylindrical inner core frame “can provide longitudinal as well as lateral support to the filter cartridge element.” (See Kott et al. Figures 1-4, and 2:1-12) Moreover, the “supporting core (the disclosed cylindrical inner core frame) is removable from the filter cartridge element when the filter cartridge element needs to be replaced, and may be reused on a clean filter cartridge element” and this provides the further advantages of “cost savings to the consumer, as it is only necessary to replace the filter cartridge element, and the core assembly of the filter cartridge assembly is reusable,” and “having a reusable core . . . minimizes the effect on the environment by eliminating the need to discard the core as in conventional filter assemblies.” (See Kott et al. Figures 1-4, and 2:1-65)
The combination of Fish, Hull, and Kott further does not disclose having an exit flow rate through the gravity fed elongated filter assembly and poured from the outlet of at least 0.3 GPM.
Parekh relates to the prior art by disclosing a portable apparatus for treating drinking water (Parekh abstract). The water pitcher filter assemblies, with such exit flow rates, are known in the art (See Parekh et al. [0026], lines 1-4; and [0009], particularly lines 30-35). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to construct the combination of Fish, Hull, and Kott with Parekh’s utilization of an exit flow rate of 0.3 GPM, as water pitcher filter assemblies, with such exit flow rates, are known in the art, and discovering an optimum value of a result effective variable involves only routine skill in the art – and exit flow rate is a result effective variable of interest to the combination, since the combination wants to “dispense water quickly.” (See Fish et al. Page 1, lines 10-12).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Include:
Claim 23 – The Combination discloses the gravity fed filter-as-you-pour system of Claim 21, wherein the elongated filter assembly (see Fish et al. Figure 4, elongated filter assembly is filter 34 and second section 44, having activated carbon textile material, the activated carbon textile material being a “combination” of a “nonwoven material” and “granular activated carbon,” see Page 6, lines 22-25; the activated carbon textile material in the form of a pleated filter media, as taught by Hull et al. in Figure 32a-b, filter media including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290,” as disclosed at [0118]; the elongated filter assembly's cylindrical shell, i.e. second section 44, modified, as taught by Hull et al. in Figure 32a, where the cylindrical shell is the cylindrical shell of filter assembly 280, i.e. cage 160 with radial slots; and the activated carbon textile material in the form of a pleated filter media wrapped around a cylindrical inner core frame, as taught by Kott et al. in Figures 1-4, i.e., supporting core assembly 16) further includes a cylindrical shell configured to receive the cylindrical inner core frame surrounded by the active carbon textile material, wherein the cylindrical shell defines a plurality of radial slots through a curved sidewall of the cylindrical shell to allow water to pass through the curved sidewall of the cylindrical shell and the outer cylindrical surface of the active carbon textile material (the water filtered and then poured from the outlet, i.e. spout 16, of the gravity fed filter-as-you-pour system, as disclosed in Fish et al. Figure 4.  (See Hull et al. Figures 32a-b, filter media including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290,” as disclosed at [0118]; and cylindrical shell with radial slots is cylindrical shell of filter assembly 280, i.e. cage 160 with radial slots) (See Kott et al. Figures 1-4 for pleated filter media, i.e. pleated filter medium 6, wrapped around a cylindrical inner core frame, i.e., supporting core assembly 16).


Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. (WO-0071468-A1, Nov. 30, 2000; hereinafter “Fish”), Hull et al. (US-20110278216-A1, Nov. 17, 2011; hereinafter “Hull”), Kott et al. (US-5211846-A, May 18, 1993), and Parekh et al. (US-20120055862-A1, Mar. 8, 2012; hereinafter “Parekh”), as applied to claim 1 above, and further in view of Cur et al. (US9511315; hereinafter “Cur”).
Applicant’s claims are directed toward an apparatus. 
Claim 12 -– The Combination discloses the gravity fed filter-as-you-pour system of Claim 1, but does not teach wherein the inlet is disposed in and through the lid.
Claim 14 – The Combination discloses the gravity fed filter-as-you-pour system of Claim 1, but does not teach wherein both the inlet and the outlet are disposed in and through the lid, the inlet spaced apart and separate from the outlet such that water flows separately into the inlet and separately out of the outlet, while the filter-as-you-pour system, including the container body, the lid, and the elongated filter assembly are assembled.
Like the Combination, Cur discloses a filter-as-you-pour system (See Conclusion section below for what Cur et al. discloses, particularly Cur et al. Figure 39) (See Rejection for Claim 1, for the Combination disclosing a lid, with an inlet and an outlet, on a container body, as part of the gravity fed filter-as-you-pour system, the gravity fed filter-as-you-pour system having an elongated filter assembly), and further teaches:
Claim 12 -– wherein the inlet is disposed in and through the lid.

Claim 14 – wherein both the inlet and the outlet are disposed in and through the lid, the inlet spaced apart and separate from the outlet such that water flows separately into the inlet and separately out of the outlet, while the filter-as-you-pour system, including the container body, the lid, and the elongated filter assembly are assembled.

(See Cur et al. Figure 39, shown below in the Conclusion section)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Combination’s inlet and outlet disposed through the lid, as taught by Cur et al., i.e.,
Claim 12 -– wherein the inlet is disposed in and through the lid.

Claim 14 – wherein both the inlet and the outlet are disposed in and through the lid, the inlet spaced apart and separate from the outlet such that water flows separately into the inlet and separately out of the outlet, while the filter-as-you-pour system, including the container body, the lid, and the elongated filter assembly are assembled.

as taught by Cur in Figure 39 for an analogous filter-as-you-pour system, since Cur shows in
Figures 38, 35, and 39, that such an arrangement allows the water to be prefiltered, as well as filtered-as-you- pour – but it doesn't have to be prefiltered.

Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. (WO-0071468-A1, Nov. 30, 2000; hereinafter “Fish”), in view of Hull et al. (US-20110278216-A1, Nov. 17, 2011; hereinafter “Hull”), and in further view of Kott et al. (US-5211846-A, May 18, 1993).
Applicant’s claims are directed toward an apparatus. 
Regarding Claims 16 and 18-20; Fish discloses a gravity fed filter-as-you-pour system (Figure 4, Page 6, lines 3-7) configured to provide filtered water as water is poured from an outlet of the gravity fed filter-as-you-pour system (“The filter is disposed between the fluid inlet and the fluid outlet so that fluid entering the fluid passageway through the fluid inlet must pass through the filter prior to exiting the fluid passageway via the fluid outlet” (see Abstract), and Fish et al. discloses a pump to assist the filter-as-you-pour system when the filter-as-you-pour system can no longer meet the functional limitation “gravity fed” (see Fish et al. Page 1, lines 22-32, Figure 4, pump assembly 24, and Page 3, lines 1-6)), the gravity fed filter-as-you-pour system comprising:
a container body (container 12) defining an internal storage volume (unfiltered fluid reservoir 14), wherein the container body does not include a separate reservoir for holding unfiltered water separate from the internal storage volume of the container body (there is only one reservoir in the container body, as disclosed in Figure 4);
a lid that is releasably attachable over the container body (Figures 1 and 4; dispensing and filtering assembly 20); the lid including:
an inlet defining a fill path through which the unfiltered water may be directly introduced into the container body without passing through a filter and a reservoir (inlet is opening 17, disclosed in Figure 1);
an outlet (spout 16, disclosed in Figure 4) through which the unfiltered water within the internal storage volume of the container body may be poured, such that the unfiltered water can be simultaneously filtered (via filter 34) as it is poured out of the container body to deliver filtered water through the outlet (the filtered water is poured out of the container body through the outlet to become “freshly filtered water,” as disclosed at Page 6, lines 3-7, and Figure 4); and
a vertically oriented gravity fed elongate filter assembly (vertically oriented elongate filter assembly is filter 34 and second section 44) releasably attachable (via threaded portions 46 and 48, see Page 6, line 35, to Page 7, line 7) to the lid (dispensing and filtering assembly 20) at a location that is aligned with and below the outlet (spout 16, disclosed in Figure 4) such that a longitudinal axis of the vertically oriented gravity fed elongate filter assembly is aligned with the outlet (at the passage through threaded portions 46 and 48, as shown in Figure 4), wherein all filtered water poured through the outlet passes through the vertically oriented gravity fed elongate filter assembly so that the filtered water poured through the outlet is simultaneously filtered (“freshly filtered,” Page 6, lines 3-7)) as it is poured from the internal storage body (unfiltered fluid reservoir 14) of the container body by a gravity flow (container 12, as disclosed in Figure 4, and at Page 6, lines 3-7);
wherein the vertically oriented gravity fed elongate filter assembly (vertically oriented gravity fed elongate filter assembly is filter 34 and second section 44) has . . . a textile filter media (see Page 6, lines 22-25, a “combination” of a “nonwoven material” and “granular activated carbon”) and a cylindrical shell (second section 44) (See Figure 4).
Fish does not disclose 1) the vertically oriented gravity fed elongate filter assembly has a cylindrical inner core frame, and sandwiching the textile filter media between the cylindrical inner core frame and the cylindrical shell; 2) wherein the vertically oriented gravity fed elongate filter assembly defines an outer cylindrical surface to radially pass the unfiltered water through and presents a cylindrical surface of the textile filter media to the unfiltered water radially entering the vertically oriented gravity fed elongate filter assembly; 3) the cylindrical inner core frame having a plurality of axial support members extending between a first end and a second end of the vertically oriented gravity fed elongate filter assembly and a plurality of circumferential support members connected to the plurality of axial support members to define a plurality of radial openings through the cylindrical inner core frame to an open axial channel in the cylindrical inner core frame; 4) the textile filter media wrapped around and on an outside of the plurality of axial support members and the plurality of circumferential support members of the cylindrical inner core frame; 5) the cylindrical shell having a plurality of radial slots; 6) wherein the unfiltered water flows radially through the plurality of radial slots in the cylindrical shell, radially through the textile filter media, and the filtered water flows radially through the plurality of radial openings, and axially along the open axial channel toward the outlet.
However, Fish does disclose the filter media passing water axially through (Fish et al. Figure 4, gravity fed elongated filter assembly is filter 34 and second section 44; and see Page 6, lines 22-25, where filter 34 includes textile filter media as a “combination” of a “nonwoven material” and “granular activated carbon”). And while the embodiments shown in the Drawings are water pitchers, the embodiments also include water bottles (See Fish et al. Page 1, lines 10-12; and Page 2, lines 3-7).
Like Fish, Hull discloses a water bottle (see Hull et al. Abstract) with an elongated filter assembly including textile filter media with activated carbon (See Hull et al. Figures 32a-b, and [0117]-[0122], particularly [0118], where the textile filter media with activated carbon is disclosed). Hull further teaches 2) wherein the vertically oriented gravity fed elongate filter assembly (Figures 32A-B, filter assembly 280, including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290,” as disclosed at [0118], that comprises textile filter media) defines an outer cylindrical surface (cylindrical surface of non-woven fabric layer 290) to radially pass the unfiltered water through and presents a cylindrical surface of the textile filter media (textile filter media including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290,” as disclosed at [0118]) to the unfiltered water radially entering the vertically oriented gravity fed elongate filter assembly (See Hull et al. Figures 32a-b); 4) the textile filter media wrapped around and on an outside of the plurality of axial support members and the plurality of circumferential support members of the cylindrical inner core frame; 5) the cylindrical shell having a plurality of radial slots (See Hull et al. Figures 32a-b; radial slots of cage 160 of cylindrical shell of filter assembly 280); 6) wherein the unfiltered water flows radially through the plurality of radial slots in the cylindrical shell, radially through the textile filter media (See Hull et al. Figures 32a-b; as shown for an analogous filter assembly 156 in Figure 27 (see [0122])).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to construct Fish’s filter media that comprises an activated carbon textile material, as taught by Hull (the filter media, i.e. Hull et al. Figures 32a-b, filter media including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290,” as disclosed at [0118], the filter media in a cylindrical shell, the cylindrical shell with radial slots, as taught by Hull et al. in Figures 32a), such that Fish in view of Hull discloses the pleated filter media, covered with a non-woven fabric layer, comprises an activated carbon textile material that has a cylindrical surface to the flow stream of the unfiltered water radially entering the gravity fed elongated filter assembly; and the cylindrical shell having a plurality of radial slots; wherein the unfiltered water flows radially through the plurality of radial slots in the cylindrical shell, and radially through the annular cylindrically shaped activated carbon textile material; since:
1). Like Fish et al., Hull et al. discloses a water bottle (see Hull et al. Abstract) including textile filter media with activated carbon (see Hull et al. Figures 32A-B, and [0117]-[0122], particularly [0118] where the textile filter media with activated carbon is disclosed); and 2). Hull et al. states, at [0118]-[0119], that pleating will “greatly increase the surface area of the media,” which “can result in a faster flow rate” during use – and that the manufacturing “process is common,” and known in the art.  The “faster flow rate” would be of great interest to Fish et al., since one of Fish et al.’s stated objectives is to construct a filter-as-you-pour system that “can filter and dispense water quickly” (see Fish et al. Page 1, lines 10-12).
The combination of Fish and Hull still does not disclose 1) the vertically oriented gravity fed elongate filter assembly has a cylindrical inner core frame, and sandwiching the textile filter media between the cylindrical inner core frame and the cylindrical shell; 3) the cylindrical inner core frame having a plurality of axial support members extending between a first end and a second end of the vertically oriented gravity fed elongate filter assembly and a plurality of circumferential support members connected to the plurality of axial support members to define a plurality of radial openings through the cylindrical inner core frame to an open axial channel in the cylindrical inner core frame; 6) and the filtered water flows radially through the plurality of radial openings, and axially along the open axial channel toward the outlet.
Like Fish in view of Hull, Kott discloses pleated filter media used in water treatment. (See Kott et al. 1:8-13, 1:40-62, Figures 1-4, and 2:33-65). Kott further teaches that pleated filter media by itself “does not provide sufficient longitudinal support. Thus, the filter cartridge may be damaged or deformed due to water suction when operating the filter.”  (See Kott et al. 1:41-62). The issue is addressed by wrapping the pleated filter media (pleated filter medium 6) around a cylindrical inner core frame (supporting core assembly 16) having a plurality of axial support members and a plurality of circumferential support members (see Kott et al. Figures 1-4).
Kott further discloses that such a cylindrical inner core frame provides many advantages, including that the cylindrical inner core frame “can provide longitudinal as well as lateral support to the filter cartridge element.” (See Kott et al. Figures 1-4, and 2:1-12) Moreover, the “supporting core (the disclosed cylindrical inner core frame) is removable from the filter cartridge element when the filter cartridge element needs to be replaced, and may be reused on a clean filter cartridge element” and this provides the further advantages of “cost savings to the consumer, as it is only necessary to replace the filter cartridge element, and the core assembly of the filter cartridge assembly is reusable,” and “having a reusable core . . . minimizes the effect on the environment by eliminating the need to discard the core as in conventional filter assemblies.” (See Kott et al. Figures 1-4, and 2:1-65).
In other words, Kott discloses 1) the vertically oriented gravity fed elongate filter assembly (vertically oriented gravity fed elongate filter assembly is Fish et al. filter 34, i.e. filter media, and second section 44, i.e. cylindrical shell, as modified by Hull et al. with a pleated filter media and covering disclosed in Figures 32a-b, as modified by Hull et al. with the radial slots in the cylindrical shell disclosed in Figures 32a-b, as modified by Kott et al. with a cylindrical inner core frame surrounded by the pleated filter media, as disclosed in Figures 1-4) has a cylindrical inner core frame, and sandwiching the textile filter media between the cylindrical inner core frame and the cylindrical shell (since the cylindrical shell with the radial slots encloses the textile filter media, and the cylindrical inner core frame is surrounded by the pleated textile filter media); 3) the cylindrical inner core frame having a plurality of axial support members extending between a first end and a second end of the vertically oriented gravity fed elongate filter assembly and a plurality of circumferential support members connected to the plurality of axial support members to define a plurality of radial openings through the cylindrical inner core frame to an open axial channel in the cylindrical inner core frame (as taught by Kott et al. in Figures 1-4, cylindrical inner core frame is tubular core 16 supporting pleated filter medium 6); 6) and the filtered water flows radially through the plurality of radial openings, and axially along the open axial channel toward the outlet (Fish et al. Figure 4, with the outlet at spout 16).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to construct the disclosed elongated filter assembly with its filter media in the form of a pleated filter media covered with a non-woven fabric layer, as taught by Hull, and to wrap the disclosed pleated filter media around a cylindrical inner core frame, with a plurality of axial support members, a plurality of circumferential support members, and an open axial channel, as taught by Kott et al.; since
1). Like Fish et al., in view of Hull et al., Kott et al. discloses pleated filter media used in water treatment (Kott 1:8-13, 1:40-62, Figures 1-4, and 2:33-65) (see six paragraphs up for what Fish, in view of Hull, disclose); and
2). Kott states that pleated filter media by itself “does not provide sufficient longitudinal support. Thus, the filter cartridge may be damaged or deformed due to water suction when operating the filter.” (See Kott et al. 1:41-62) Kott addresses this issue by wrapping the pleated filter media around a cylindrical inner core frame (supporting core assembly 16) having a plurality of axial support members, a plurality of circumferential support members, and an open axial channel (see Kott et al. Figures 1-4, and 2:33-65);
3). Kott further states that such a pleated filter media/cylindrical inner core frame arrangement provides many advantages, including that the cylindrical inner core frame “can provide longitudinal as well as lateral support to the filter cartridge element.” (See Kott et al. Figures 1-4, and 2:1-12) Moreover, the “supporting core (the disclosed cylindrical inner core frame) is removable from the filter cartridge element when the filter cartridge element needs to be replaced, and may be reused on a clean filter cartridge element” and this provides the further advantages of “cost savings to the consumer, as it is only necessary to replace the filter cartridge element, and the core assembly of the filter cartridge assembly is reusable,” and “having a reusable core . . . minimizes the effect on the environment by eliminating the need to discard the core as in conventional filter assemblies.” (See Kott et al. Figures 1-4, and 2:1-65).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Include:
Claim 18 – The gravity fed filter-as-you-pour system of Claim 16, wherein textile filter media (textile filter media is Fish et al. filter 34 with textile filter media as a “combination” of a “nonwoven material” and “granular activated carbon,” see Page 6, lines 22-25; and Hull et al. discloses the same textile filter media, i.e. Figures 32a-b, filter media including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290,” as disclosed at [0118]; the textile filter media of Fish et al. modified with pleating and a non-woven fabric layer, as taught by Hull et al. in Figures 32a-b) of the vertically oriented elongate filter assembly (vertically oriented gravity fed elongate filter assembly is Fish et al. filter 34, i.e. filter media, and second section 44, i.e. cylindrical shell; as modified by Hull et al. with a pleated filter media and non-woven fabric layer disclosed in Figures 32a-b; as modified by Hull et al. with the radial slots in the cylindrical shell disclosed in Figures 32a-b, the radial slots for radial flow through the filter assembly; and as modified by Kott et al. with a cylindrical inner core frame surrounded by the pleated filter media, as disclosed in Figures 1-4) comprises an activated carbon textile material that presents a cylindrical surface to a stream of water (since the flow through the vertically oriented elongate filter assembly is radial, and the cylindrical surface of the modified activated carbon textile material is the non-woven fabric layer 290 taught by Hull et al. in Figures 32a-b).
Claim 19 – The gravity fed filter-as-you-pour system of Claim 16, wherein the vertically oriented elongate filter assembly is elongate and generally vertically oriented relative to the lid when the lid is horizontal, the vertically oriented elongate filter assembly having a length to width ratio of at least 1:1.
Claim 20 – The gravity fed filter-as-you-pour system of Claim 16, wherein the vertically oriented elongate filter assembly is generally cylindrical, and includes a length to diameter ratio of at least 2:1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct Combination III's elongated filter assembly:
Claim 19 – wherein the vertically oriented elongate filter assembly is elongate and generally vertically oriented relative to the lid when the lid is horizontal, the vertically oriented elongate filter assembly having a length to width ratio of at least 1:1.

Claim 20 – wherein the vertically oriented elongate filter assembly is generally cylindrical, and includes a length to diameter ratio of at least 2:1.

since Combination III already discloses this (see Fish et al., Figure 4, vertically oriented elongated filter assembly is filter 34 and second section 44), and since discovering an optimum value of a result effective variable (filter area for the filter-as-you-pour system, related to both the length and the width of the vertically oriented elongate filter assembly) involves only routine skill in the art.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. (WO-0071468-A1, Nov. 30, 2000; hereinafter “Fish”), Hull et al. (US-20110278216-A1, Nov. 17, 2011; hereinafter “Hull”), Kott et al. (US-5211846-A, May 18, 1993), as applied to Claim 16 above, in further view of Parekh et al. (US-20120055862-A1, Mar. 8, 2012; hereinafter “Parekh”).
Applicant’s claims are directed towards an apparatus.
Regarding Claim 17; the combination of Fish, Hull, and Kott discloses the gravity fed filter-as-you-pour system of Claim 16, wherein the vertically oriented elongate filter assembly has an exit flow rate of water as water is poured from the container body through the outlet (vertically oriented gravity fed elongate filter assembly is Fish et al. filter 34, i.e. filter media, and second section 44, i.e. cylindrical shell, with a textile filter media of a “combination” of a “nonwoven material” and “granular activated carbon” see Page 6, lines 22-25; the Fish et al. textile filter media, the same textile filter media taught by Hull et al., the Fish et al. textile filter media modified by Hull et al. to be pleated and covered with a cylindrical non-woven fabric layer; the Fish et al. cylindrical shell modified by Hull et al., to include radial slots for radial flow of unfiltered water through the disclosed cylindrical shell and the disclosed textile filter media; the disclosed textile filter media which is pleated, surrounding a cylindrical inner core frame as taught by Kott et al.).
The combination does not disclose wherein the vertically oriented elongate filter assembly has an exit flow rate of water as water is poured from the container body through the outlet, of at least 0.3 GPM.
Parekh relates to the prior art by disclosing a portable apparatus for treating drinking water (Parekh abstract). The water pitcher filter assemblies, with such exit flow rates, are known in the art (See Parekh et al. [0026], lines 1-4; and [0009], particularly lines 30-35). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to construct the combination of Fish, Hall, and Kott with Parekh’s utilization of an exit flow rate of 0.3 GPM, as water pitcher filter assemblies, with such exit flow rates, are known in the art, and discovering an optimum value of a result effective variable involves only routine skill in the art – and exit flow rate is a result effective variable of interest to the combination, since the combination wants to “dispense water quickly.” (See Fish et al. Page 1, lines 10-12).

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. (WO-0071468-A1, Nov. 30, 2000; hereinafter “Fish”), Hull et al. (US-20110278216-A1, Nov. 17, 2011; hereinafter “Hull”), Kott et al. (US-5211846-A, May 18, 1993), as applied to Claim 16 above, in further view of Cur et al. (US9511315; hereinafter “Cur”).
Applicant’s claims are directed toward an apparatus. 
Regarding Claim 22; the combination of Fish, Hull, and Kott discloses the gravity fed filter-as-you-pour system of Claim 16. 
The combination does not teach wherein both the inlet and the outlet are disposed in and through the lid, the inlet spaced apart and separate from the outlet such that water flows separately into the inlet and separately out the outlet, while the filter-as-you-pour system, including the container body, the lid, and the elongated filter assembly are assembled.
Like the Combination, Cur discloses a filter-as-you-pour system (See Conclusion section below for what Cur et al. discloses, particularly Cur et al. Figure 39) (See Rejection for Claim 1, for the Combination disclosing a lid, with an inlet and an outlet, on a container body, as part of the gravity fed filter-as-you-pour system, the gravity fed filter-as-you-pour system having an elongated filter assembly), and further teaches:
wherein both the inlet and the outlet are disposed in and through the lid, the inlet spaced apart and separate from the outlet such that water flows separately into the inlet and separately out the outlet, while the filter-as-you-pour system, including the container body, the lid, and the elongated filter assembly are assembled. (See Cur et al. Figure 39, shown below in the Conclusion section)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Combination’s inlet and outlet disposed through the lid, as taught by Cur et al., i.e.,
wherein both the inlet and the outlet are disposed in and through the lid, the inlet spaced apart and separate from the outlet such that water flows separately into the inlet and separately out the outlet, while the filter-as-you-pour system, including the container body, the lid, and the elongated filter assembly are assembled,

as taught by Cur et al. in Figure 39 for an analogous filter-as-you-pour system, since Cur et al. shows in Figures 38, 35, and 39, that such an arrangement allows the water to be prefiltered, as well as filtered-as-you- pour – but it doesn't have to be prefiltered.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
A).	Related applications of the instant application follow.
i).	Dani et al. ‘713 (US-10035713-B2, Jul. 31, 2018).
ii).	Dani et al. ‘027 (US-10125027-B2, Nov. 13, 2018).
iii).	Dani et al. ‘931 (US-10343931-B2, Jul. 9, 2019).
iv).	Dani et al. ‘442 (US-10351442-B2, Jul. 16, 2019).
v).	Dani et al. ‘697 (US-10479697-B2, Nov. 19, 2019).
vi).	Wiegele ‘420 (US-10604420-B2, Mar. 31, 2020) – Instant application claims priority to Wiegele ‘420.  Wiegele ‘516 (US-10752516-B2, Aug. 25, 2020) claims priority to Wiegele ‘420.
vii).	Dani et al. ‘725 (US-10654725-B2, May 19, 2020).
B).	Cur et al. (US-9511315-B2, Dec. 6, 2016, filed Dec. 3, 2013) – Cur et al. discloses how an in/out filter works.

    PNG
    media_image1.png
    949
    943
    media_image1.png
    Greyscale

Cur et al. further teaches that the in/out filter can be two filters located either i). both at the inlet, ii). both at the outlet, or iii). one at the inlet and one at the outlet.

    PNG
    media_image2.png
    532
    934
    media_image2.png
    Greyscale

  
C).	Lin (US-20130319927-A1, Dec. 5, 2013) – Lin discloses a filter bag 21 that includes a second filter unit 215 with a transverse cross-section that is generally 4-sided, wherein one of the sides (the bottom side) of the 4-sided cross-section is crescent shaped, as best shown in Figure 4C.  (See Lin Figures 4A-C)
D).	Cumberland (US-20120255890-A1, Oct. 11, 2012) – Cumberland was applied as prior art earlier in the prosecution.  Cumberland discloses a portable water filter with a shell, an elongated filter assembly, and an outlet. (See Cumberland Title; Figures 3 and 5 with shell, i.e. housing 110, and elongated filter assembly, i.e. filter element 130, and an outlet, i.e. outlet in cover 120) Cumberland further teaches a plurality of holes (openings through shell, i.e. housing 110, shown in Figures 3 and 5), which may take the form of radial slots (see Figure 11, slots 1115), near the outlet, (outlet in cover 120). Cumberland further teaches the advantages of such a plurality of holes, i.e. radial slots, through the shell, near the outlet is this “may enable the flow of water through the filter element to be more uniform across the length of the filter element ... water ... entering the filter housing (disclosed shell) [flows] radially thorough the first openings ... [and] axially toward the second end of the housing ... [and] radially through the portions of the filter element ... where the flow of water through filter element 130 may be substantially uniform across the length thereof (e.g., responsive to a relatively uniform pressure distribution along the length of filter element 130 or a portion thereof). In this manner, a larger portion of filter element 130 may be more uniformly utilized to filter water, thereby reducing under-utilization of certain portions of filter element 130 and extending the life of portable water filter device 100.”  (See Cumberland [0028])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779                                                                                                                                                                                                        
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779